ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on December 3, 1974 (306 So. 2d 550) reversing the order of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed February 11, 1976 (327 So.2d 210) and mandate now lodged in this court, quashed this court’s judgment with directions ;
*190NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on February 4, 1975 is withdrawn, the judgment of this court filed December 3, 1974 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the sentence for violation of probation imposed in this cause by the trial court is reinstated. Costs allowed shall be taxed in the trial court (Rule 3.16b, F.A.R.).